t c no united_states tax_court delbert l and margaret j baker petitioners v commissioner of internal revenue respondent docket no filed date ps and afvw executed a residence agreement entitling ps to lifetime residence at vw vw provides four different levels of accommodations during the years in issue ps resided in an independent living accommodation which provides the lowest level of care and resembles a regular residence that can be found in any nonretirement living community ps paid monthly service fees of dollar_figure and dollar_figure for and respectively several amenities were available to ps including medical services and the use of pool spa and exercise facilities d the vice president of finance for afvw the operator of vw calculated the portions of the monthly service fees paid_by independent living residents that were allocable to medical_care c an ad hoc committee of which p-h was a member reviewed d’s calculations on the basis of certified financial information provided by afvw c calculated a higher amount allocable to medical_care both d and c used the percentage_method to calculate the portions allocable to medical_care ps claimed medical deductions based on c’s calculations and also claimed additional deductions as a result of p-h’s use of the pool spa and exercise facilities r audited ps and issued a notice_of_deficiency determining deficiencies on the basis of d’s calculations and also disallowing the deductions for use of the pool spa and exercise facilities r subsequently sought the advice of an actuary and on the basis of the actuary’s report now claims that the actuarial method must be used to determine the portion allocable to medical_care the actuary provided calculations using both the actuarial method and the percentage_method ps rely on c’s calculations and a supplemental report prepared by p-h held ps are not required to use the actuarial method and may use the percentage_method to determine the portions of the monthly service fees that are allocable to medical_care held further sec_7491 i r c places the burden_of_proof on r in certain situations r concedes that ps have satisfied the requirements of sec_7491 i r c ps submitted credible_evidence under sec_7491 i r c with regard to the factual issue of the portions of monthly service fees allocable to medical_care ps did not submit credible_evidence regarding claimed deductions for use of the pool spa and exercise facilities therefore r bears the burden_of_proof on the monthly fees issue but not on the facilities issue held further sec_213 i r c allows deductions for expenditures_for medical_care subject_to certain limitations using the percentage_method the annual amounts of monthly service fees paid_by ps that are allocable to medical_care are dollar_figure and dollar_figure for and respectively ps are not entitled to additional deductions for use of the pool spa and exercise facilities delbert l baker and margaret j baker pro sese guy h glaser and vicken abajian for respondent goeke judge respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure for the taxable years and respectively after a concession the issues for decision are what portions of monthly services fees paid_by petitioners for lifetime residence at a continuing care retirement community are allocable to medical_care under sec_213 and whether petitioners are entitled to deduct additional_amounts under sec_213 for medical use of pool spa and exercise facilities at the retirement community we hold that the portions of the monthly service fees paid_by petitioners for medical_care were dollar_figure and dollar_figure for and respectively we further hold that petitioners are not entitled to any deductions for and respectively for_the_use_of the pool spa and exercise facilities findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are 1petitioners concede that they are not entitled to claim as a depreciation expense dollar_figure of the dollar_figure reported on their return respondent’s determination with respect to includes a computational adjustment to petitioners’ social_security_benefits and or tier i railroad retirement benefits based on other changes to adjusted_gross_income this adjustment will be taken into account by the parties in the rule computation 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure dollar amounts are generally rounded to the nearest dollar incorporated herein by this reference petitioners mr baker and mrs baker resided in riverside california at the time they filed their petition i background on date petitioners and air force village west inc afvw executed a residence agreement entitling petitioners to a lifetime residence at air force village west village west afvw is a nonprofit organization that was incorporated in the state of california on date afvw was organized to establish maintain endow and operate continuing care retirement communities ccrcs for officers and their spouses and qualified dependents of the u s uniformed_services who are more than years old and have been retired or honorably separated from active_duty village west is one of the ccrcs owned and operated by afvw village west is a gated guarded perimeter-fenced resortlike retirement community located on acres of land in riverside california a construction of village west the construction of village west occurred in three phases the first_phase involved the construction of the following living units and health care facilities independent living unit ilu apartments duplexes and cottages an assisted living unit alu facility with rooms a skilled nursing facility snf with beds a commons building with a suite of rooms set_aside in part for an outpatient medical services clinic an f-wing of apartment units a g-wing of apartment units a pool area with jacuzzi a maintenance and housekeeping building a mechanical building and an outside courtyard the first_phase was substantially completed in date and initial operation began and the first residents moved in at that time the second_phase of the construction of village west involved the construction of the following additional housing administration and maintenance buildings a landscape building administrative offices located at the commons building and additional ilu cottages the second_phase was completed in date and started operation at that time the final phase of the construction of village west involved the expansion of the existing alu facility and the construction of a new special care unit scu facility the final phase was completed in date and started operation at that time b living accommodations at village west village west provides the following four different levels of living accommodations independent living or ilu assisted living or personal care previously referred to as alu special care or scu alzheimer’s dementia unit and skilled nursing or snf the alu scu snf and outpatient medical services clinic are located in one building which also houses the administrative offices of afvw the dining room and apartment units this building is known as the village west health center and is also called the commons building during the years in issue the village west health center was available for patient use by both residents of village west hereinafter sometimes referred to as afvw residents and nonresidents of village west who lived in the surrounding community hereinafter referred to as noncontract patients noncontract patients were charged higher rates for use of the village west health center and certain services were billed to them on a fee-for-service basis independent living units the ilu apartments duplexes and cottages are designed for normal everyday independent living of afvw residents and resemble regular residences that can be found in any nonretirement living community all ilus are initially equipped with miniblinds wall-to-wall carpeting and standard kitchen appliances these are paid for by afvw during and several amenities were available to afvw residents living in the ilus including an emergency- pull-cord system installed in each ilu complete building and grounds maintenance weekly housekeeping services a hour front desk service access to a fitness center available for medical therapy with spa and exercise areas an indoor outdoor swimming pool and jacuzzi and complete patient access to all on-campus health services provided in the village west health center beginning in date afvw residents living in ilus gained access as patients to the newly opened scu also located in the village west health center the front desk is staffed hours a day and is the focal point for information service and assistance to residents one of the duties of the front desk was monitoring and responding to the emergency-pull-cord system installed in the ilus and other areas of afvw where the system is in place the emergency-pull- cord system was connected directly to the front desk and a crisis nurse an assistant and a security guard would be dispatched to the ilu if necessary during the years in issue mr baker used the pool spa and exercise facilities at village west petitioners like other afvw residents were not charged a separate fee to use these facilities assisted living units the alu facilities represent an intermediate step between independent living and the need for a higher level of care ie skilled nursing care the alus are designed for two types of individuals they are designed for individuals who are unable to leave a building unassisted under emergency conditions including but not limited to individuals who depend on mechanical aids such as crutches walkers and wheelchairs and who are unable or likely to be unable to respond physically or mentally to an emergency situation such as a fire the alus are also designed for individuals who need care and supervision with the activities_of_daily_living such as eating bathing and dressing the alus are designed to provide occupants with a comfortable homelike atmosphere where they are encouraged to provide their own furniture bedding and linens during the years in issue both afvw residents and noncontract patients occupied rooms as patients in the alu facilities afvw residents who became patients in the alus received a 60-percent discount off the regular rate charged to noncontract patients who occupied similar units as patients special care units the scu at village west is a special unit designed to provide living accommodations to individuals with diagnosed alzheimer’s disease and or similar forms of irreversible dementia admission is based strictly on doctor’s orders the scu is fully enclosed can only be accessed through a security- locked door and is manned hours per day by nursing staff members patients in the scu are provided the same services as the individuals occupying the alus additionally other programs are provided which are specially geared to enhancing the dignity and lifestyle of patients during the remainder of their lives during the years in issue both afvw residents and noncontract patients occupied rooms as patients in the scu afvw residents who became patients in the scu received a 60-percent discount off the regular rate charged to noncontract patients who occupied similar units as patients skilled nursing care the snf at village west provides the highest level of care of all the health care facilities located at village west admission to this facility is based strictly on doctor’s orders the accommodations provided in the snf include a skilled nursing facility bed 24-hour nursing care and three meals per day in addition occupants of the snf receive services such as long-term maintenance care necessary diagnostic care preventative care therapeutic care and rehabilitative care required by the chronically ill during the years in issue both afvw residents and noncontract patients occupied rooms as patients in the snf afvw residents who became patients in the snfs received an approximately 50-percent discount off the regular rate charged to noncontract patients who occupied similar units as patients c the residence agreement petitioners chose a big_number square foot two bedroom two bathroom duplex unit for their ilu accommodations under the residence agreement executed on date they were required to pay certain fees in exchange for a lifetime residence at village west petitioners were required to pay a nonrefundable processing fee of dollar_figure an entrance fee of dollar_figure and an initial monthly service fee of dollar_figure which was subject_to annual increases by afvw the residence agreement states that in the case of two individual afvw residents the entrance fee is considered paid one-half by each petitioners deducted dollar_figure of the entrance fee as a medical expense on their jointly filed tax_return petitioners paid monthly service fees to afvw of dollar_figure and dollar_figure for and respectively under the terms of the residence agreement petitioners were guaranteed several amenities in exchange for their payment of monthly service fees including the emergency-pull-cord system 24-hour availability of a licensed nurse from the snf to respond to medical emergencies outpatient and other non- life-threatening nursing services provided at the village west health center outpatient medical services clinic by their nursing 3the residence agreement does not indicate how the entrance fee would be used by village west an independent auditor’s report of afvw provides that the entrance fees net of the portion that is refundable to the residents are recorded as deferred revenue and amortized into income the portion of the entrance fees that is estimated to be refundable is reflected as a liability on the statements of financial position 4the record does not indicate how this figure was calculated staff and a guaranty from afvw of a bed in the village west units or snf and that the fees charged for use of the unit or the facility would be at a reduced_rate from the standard fees charged to noncontract patients occupying such facilities the residence agreement is silent as to the amount of the fee reduction for use of the units or the facility under the terms of the residence agreement afvw could require that petitioners be transferred to a different level of living accommodation if certain medical conditions existed additionally the terms of the agreement provided that petitioners were entitled to lifetime care ii afvw’s financial information and calculation of deductible medical expenditures a afvw’s financial information for and in a report entitled air force village west - health facility information hereinafter referred to as the report or the health facility information report charles l dalton mr dalton vice president of finance for afvw certified that financial information allocation tables and supplemental accounting data contained in the report had been compiled from the accounting_records of afvw the report included information for the years ended date and date the following chart represents various revenue and expense items for listed in the report revenues description amount monthly fees entrance fee revenue entrance fee terminations resident alu fees noncontract patient alu fees resident scu fees noncontract patient scu fees resident snf fees noncontract patient snf fees investment_income gain from sale of securities net direct billings expenses dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number description amount total operating_expenses total interest_expense total depreciation and amortization total issue cost total environmental services snf expenses alu and scu expenses dollar_figure big_number big_number big_number big_number big_number big_number various snf revenue and expenses for were listed as follows revenues description amount snf room and board private medicare hmo fees for residents snf room and board private medicare hmo fees for noncontract patients snf ancillary services medicare hmo billings for residents snf ancillary services medicare hmo billings for noncontract patients dollar_figure big_number big_number big_number expenses description amount direct expenses food service payroll and benefits departmental costs patient charges purchased services housekeeping and laundry food service benefits maintenance landscape administration insurance linens depreciation and amortization contracts utilities dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total expenses big_number the following chart represents various revenue and expense items for listed in the report revenues description amount snf room and board private medicare hmo fees for residents snf room and board private medicare hmo fees for noncontract patients snf ancillary services medicare hmo billings for residents snf ancillary services medicare hmo billings for noncontract patients expenses dollar_figure big_number big_number big_number description amount total operating_expenses interest_expense depreciation and amortization issue costs total environmental services snf expenses alu expenses scu expenses dollar_figure big_number big_number big_number big_number big_number big_number big_number in a separate document hereinafter referred to as the financial document that should have been included in the health facility information report because it represents the most accurate data the following relevant revenue and expense items were listed for revenues description monthly fees snf noncontract patient fees alu noncontract patient fees scu noncontract patient fees amount dollar_figure big_number big_number big_number expenses description total operating_expenses interest_expense depreciation and amortization issue costs total environmental services amount dollar_figure big_number big_number big_number big_number various snf expenses for were listed in the health facility information report as follows revenues description amount snf resident fees snf noncontract patient fees snf medicare hmo billings for residents snf medicare hmo billings for noncontract patients snf other home care expenses description direct expenses health services - payroll and benefits snf - payroll and benefits clinic - payroll and benefits snf - departmental expenses clinic - departmental expenses patient chargeables depreciation insurance utilities contract purchased services corporate administration environmental services food services maintenance landscaping linens dollar_figure big_number big_number big_number big_number big_number amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total expenses big_number similar charts were included detailing an allocation of expenses to the alu and scu the report states that the snf alu and scu expense information listed above does not include an allocation of amortization of debt issue cost amortization of preopening cost or an allocation of interest_expense specific expenses associated with the pool spa and exercise facilities at village west are not identified in the financial information in the report in allocating expenses to the snf the following explanation was provided line item description food service payroll and benefit departmental costs housekeeping and laundry food service maintenance landscape administration insurance linens percent of total contract direct_labor_costs plus benefits all expenses in specific dept except payroll and benefits percent of total contract benefits of employees directly allocated to cost center a specific employee dedicated to the health_care_facility based on previous time study based on previous time study policies directly related to facility plus percent of other policies linens purchased directly for the snf depreciation and directly from the fixed asset amortization contracts program alarm system copiers fire drill medical director etc no ancillary contractors percent of the total utilities for afvw percent of total interest_expense for afvw utilities interest_expense the explanation notes that allocations for alus and scus are the same except for maintenance landscaping administration insurance contracts utilities and interest which were allocated on the basis of two-thirds of the snf costs the report contains an allocation of costs to the emergency- pull-cord system for ilus for the cost was determined by developing an average hourly rate for front desk staff monitoring the system multiplying this by the number of hours in a year because the system was monitored hours a day and then adding an overhead cost factor of percent of the staff cost on the basis of an average hourly rate of dollar_figure the total cost to monitor the emergency-pull-cord system for ilus was determined to be dollar_figure mr dalton calculated this allocation the report contains revenue totals for and for monthly services fees from ilu residents for the total monthly service fees from ilu residents are listed as dollar_figure for the report lists total monthly service fee revenue of 5the report does not contain a cost allocation to monitor the system for ilus for 6the following represents the calculations contained in the report hours required days x hours average hourly rate total staff cost overhead of percent big_number dollar_figure dollar_figure big_number total cost to monitor dollar_figure dollar_figure the report also shows average census figures for the ilus for and the schedule reflects that for there were occupied ilus containing residents for there were occupied ilus containing residents b mr dalton’s calculations on behalf of afvw mr dalton calculated the deductible portion of the monthly service fees paid in and for afvw residents living in ilus mr dalton informed ilu residents of his calculations and advised them to consult their tax adviser for possible application on their tax returns the general approach utilized by mr dalton was to use costs associated with the snf in determining the medical expense attributable to ilu residents some of the figures used by mr dalton to calculate the allocation percentage are different from those outlined in the health facility information report calculation of medical_expenses for mr dalton used a percentage_method to determine the proper allocation of monthly service fees to medical_care mr dalton calculated the allocation percentage by determining the total expenses associated with the snf and subtracting from this figure depreciation interest_expense and medicare and hmo insurance reimbursements allocable to the snf he then divided 7mr dalton did not allocate any medical costs for the emergency-pull-cord system for or this amount by the total costs excluding total depreciation and interest_expense of village west mr dalton calculated that dollar_figure percent of the total monthly service fees paid_by residents living in ilus were allocable to medical_care applying slightly different residency and monthly service fee figures than those contained in the health facility information report mr dalton concluded that the portion of monthly service fees for ilu residents that was allocable to medical_care was dollar_figure per residence per month calculation of medical_expenses in afvw switched to an actuarial method to determine the deductible portion of monthly service fees however mr dalton still prepared a calculation for that year using the percentage_method so that afvw residents joining the community prior to date would have information comparable to prior years for tax_return preparation using the same methodology as in mr dalton calculated that dollar_figure percent of the total monthly service fees paid_by residents living in ilus were allocable to medical_care applying slightly different residency and monthly service fee figures than those contained in the health facility information report mr dalton concluded that 8the evidence in the record does not contain calculations by afvw or mr dalton using the actuarial method to determine the deductible portion of monthly service fees paid in the portion of monthly service fee for ilu residents that was allocable to medical_care was dollar_figure per residence per month c ad hoc committee’s calculation of medical_expenses in the resident council of village west established an ad hoc committee hereinafter sometimes referred to as the committee to recalculate what portion of the monthly service fees paid_by residents living in ilus should be allocated to medical_care the ad hoc committee reported to the resident council petitioner was a participant of the ad hoc committee in date mr dalton supplied the resident council with information for purposes of determining the appropriate medical deductions for ilu residents for and in a letter dated date the ad hoc committee reported to the resident council its findings regarding income_tax deductions for ilu residents for health care expenses using the percentage_method the committee calculated that the portions of monthly services fees allocable to medical_care were percent and percent for the years and respectively in calculating total operating_expenses the committee subtracted interest_expense depreciation and amortization issue cost and noncontract patient expenses from total afvw expenses in calculating medical_expenses the 9the information supplied included the financial document that should have been included in the health facility information report committee included snf alu and scu operating_expenses and subtracted out noncontract patient fees and depreciation and amortization allocable to the three facilities the committee then made certain upward adjustments to account for the emergency-pull-cord system food service environmental service utilities and insurance the adjustments for food service and environmental expenses were based on formulas provided by the food service contractor and the environmental service contractor the adjustment for utilities was based on a square-footage method and the adjustment for the insurance was based on a ratio- and square-footage methodology the following chart prepared by the ad hoc committee represents its calculations for operating_expenses total expenses interest_expense depreciation and amortization issue cost noncontract patient expense total operating_expenses amount dollar_figure big_number big_number big_number big_number big_number medical_expenses amount snf operating_expenses alu and scu operating_expenses emergency pull-cord system food service adjustment environmental service adjustment utilities adjustment insurance adjustment snf noncontract patient fees snf depreciation and amortization alu noncontract patient fees scu noncontract patient fees alu and scu depreciation and amortization allocable medical_expenses dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dividing medical_expenses by total operating_expenses the committee calculated that the allocation percentage for wa sec_40 percentdollar_figure big_number big_number or percent the following chart prepared by the ad hoc committee represents its calculations for operating_expenses amount total expenses interest_expense depreciation and amortization issue cost noncontract patient expense total operating_expenses dollar_figure big_number big_number big_number big_number big_number allocable medical_expenses amount snf operating_expenses alu and scu operating_expenses emergency pull-cord system utilities adjustment snf noncontract patient fees snf depreciation and amortization alu noncontract patient fees scu noncontract patient fees alu and scu depreciation and amortization allocable medical_expenses dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the operating_expenses figures used by the committee were taken from the financial document that should have been included in the health facility information report not from the figures actually contained in the report dividing medical_expenses by total operating_expenses the committee calculated that the allocation percentage for wa sec_41 percentdollar_figure in a memorandum dated date the resident council reported to afvw residents a summary of the ad hoc committee’s findings attached to the memorandum was a chart showing that big_number big_number or percent the annual deduction could be calculated by dividing total monthly service fees for the year by months to arrive at the total average monthly service fees paid_by ilu residents per month this amount is then divided by the number of ilu residents shown in the census chart resulting in the average monthly service fee per resident multiplying the average monthly service fee by the allocation percentage provides the medical deduction per resident per month the chart contained the following information relevant to monthly service fees for ilu residents for and year independent living units number occupied residents total yearly service fee dollar_figure big_number in a memorandum to afvw residents dated date the resident council in conjunction with afvw management provided information to residents regarding income_tax deductions for health care expenses the memorandum states that management changed from the percentage_method to the actuarial method in to determine the allowable deduction and that management planned to continue to use the actuarial method for new residents it is noted that the actuarial method will produce a different deduction than the percentage_method and individual residents are advised to analyze each method and select the one most beneficial for his or her tax situation the memorandum further states that for the years and the ad hoc committee had coordinated and worked with afvw management to review and make recommendations regarding the portion of monthly service fees allocable to medical_care in addition the memorandum states that certified data from the financial records of afvw for these years was provided to the ad hoc committee and that data was used to determine the appropriate allocation percentage the allocation percentage is listed a sec_40 percent and percent for the years and respectively the memorandum then states that the portion of the monthly service fees allocable to medical_care is determined per resident afvw residents were advised to consult their tax adviser for possible application of the information contained in the memorandum and it is stated that neither afvw nor the resident council is a tax adviser the memorandum is signed by the chairman of the resident council and the president ceo of afvw iii petitioners’ tax returns on their jointly filed and form sec_1040 u s individual_income_tax_return petitioners reported medical and dental expenses of dollar_figure and dollar_figure respectivelydollar_figure of these amounts dollar_figure and dollar_figure for the years and 12the amounts stated in this paragraph are before application of the 5-percent floor contained in sec_213 respectively related to the portion of the monthly services fees paid allocable to medical_care these amounts are primarily derived from the ad hoc committee’s calculations the amounts of dollar_figure and dollar_figure for the years and respectively related to mr baker’s use of the pool spa and exercise facilities at village west the remainder of the reported amounts was for various other items petitioners’ claimed entitlement to deductions for mr baker’s use of the pool spa and exercise facilities is based in part on a letter dated date from elaine k jones m d which states that her evaluation confirms mr baker’s previous diagnoses of hypertension valvular heart disease hyperlipidemia and degenerative arthritis the letter states that to treat the above medical conditions it is imperative that mr baker continue his exercise program including the exercise room swimming pool and whirlpool at least three times a week the letter also states that the exercise program will help alleviate the symptoms of mr baker’s chronic illnesses iv respondent’s determination the examination in this case commenced after date on date respondent issued a notice_of_deficiency to petitioners for their and taxable years in the notice respondent determined that the portion of the monthly service fees attributable to medical_care was limited to dollar_figure and dollar_figure for the years and respectivelydollar_figure respondent’s determination for was based on mr dalton’s determination that dollar_figure of the monthly service fees per residence in an ilu was allocable to medical caredollar_figure the determination for was calculated by multiplying the 01-percent allocation figure determined by mr dalton by petitioners’ total monthly service fees paid to afvwdollar_figure these determinations are based on the percentage_method not the actuarial methoddollar_figure respondent completely disallowed petitioners’ claimed deductions for both years relating to mr baker’s use of the pool spa and exercise facilities at village west the remaining claimed medical deductions were allowed respondent subsequently sought the advice of alwyn v powell mr powell an actuary for the purpose of determining the portion of the monthly services fees allocable to medical_care on the basis of mr powell’s expert report respondent now asserts that dollar_figure and dollar_figure are the correct amounts allocable 13the amounts stated in this paragraph are before application of the 5-percent floor contained in sec_213 14dollar_figure x months dollar_figure dollar_figure x months x dollar_figure percent dollar_figure 16respondent’s determinations based on the percentage_method are inconsistent because for he determined the amount allocable to medical_care based on the weighted average of monthly service fees paid_by ilu residents but for he determined the amount allocable based on the actual monthly service fees paid_by petitioners to medical_care for petitioners for the years and respectively in his report mr powell calculated the amounts allocable to medical_care for petitioners using the actuarial method an alternative actuarial method and the percentage_method mr powell relied on the financial information contained in the health facility information report for purposes of applying the above three methods respondent’s current position is that the actuarial method is the correct way to calculate the deductible portion of petitioners’ monthly service fees in the event that the percentage_method must be used respondent generally argues that the percentage_method calculations performed by mr powell are the correct calculations to usedollar_figure opinion during the years in issue petitioners lived in an ilu which as stated above is a residential unit designed for normal everyday independent living of afvw residents and resembles a regular residential accommodation that can be found in any nonretirement living community the primary issue in this case is the amount of the monthly service fees paid while 17on brief respondent expressly states that use of the alternative actuarial method is not being advocated in this case 18respondent does not argue that we should use any of the figures used by mr dalton in his calculations under the percentage_method which figures were the basis of the determination in the notice_of_deficiency petitioners resided in an ilu that is allocable to medical caredollar_figure resolution of this issue depends in part on whether we apply the percentage_method or the actuarial method additionally we must decide whether petitioners are entitled to medical deductions for amounts they claim are attributable to mr baker’s use of the pool spa and exercise facilities at afvw sec_213 allows as a deduction any expenses that are paid during the taxable_year for the medical_care of the taxpayer his spouse and dependents and that are not_compensated_for_by_insurance_or_otherwise 79_tc_313 the deduction is allowed only to the extent the amount exceeds percent of adjusted_gross_income sec_213 sec_1_213-1 income_tax regs the term medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_213 estate of smith v commissioner supra pincite- 19the portion of fees paid_by residents in higher levels of care such as alus scus or the snf that is allocable to medical_care is not at issue in this case for further discussion of the treatment of costs incurred while residing in a retirement home see 695_f2d_57 2d cir affg tcmemo_1981_437 79_tc_313 and sec_1_213-1 income_tax regs petitioners claim that they are entitled to a medical deduction related to the monthly service fees paid using the percentage_method and applying an allocation percentage of approximately percent petitioners also claim that they are entitled to additional medical deductions as a result of mr baker’s use of the pool and spa facilities at afvw respondent agrees that petitioners are entitled to deduct under sec_213 a portion of the monthly service fees paid to afvw however respondent argues that the actuarial method should be used to calculate the amount allocable to medical_care respondent contends that petitioners are not entitled to any deductions for mr baker’s use of the pool spa and exercise facilities at village west because petitioners have not substantiated how the claimed amounts were calculated or that the expenditures were paid for the primary purpose of and are directly related to the medical_care of the taxpayers i the allocation_methods the primary disagreement between the parties with respect to the monthly service fees issue is the appropriate method to use to calculate the portion of the fees allocable to medical_care petitioners relying on published guidance by the commissioner argue that they are entitled to use the percentage_method respondent relying on the expert report of mr powell argues that the actuarial method should be used a the percentage_method the percentage_method assumes that the medical_care portion of entrance fees and monthly service fees is the same portion or percentage as the ccrc’s medical_expenses to total costs because the sum of the fees over the resident’s lifetime is expected to cover the costs of care for residents in a ccrc thus the percentage_method generally involves analyzing each expense category to determine what portion of each category’s total costs is for medical purposes in his report mr powell explained that this allocation process is fairly straightforward for ccrcs that provide medical_care through stand alone detached units with budgets separate from the nonmedical center or that purchase medical services from a third party however most ccrcs that mr powell was familiar with including village west do not make this distinction in their budgets and operate on a blended basis for the entire facility under the percentage_method once total medical_expenses are determined this amount is divided by the ccrc’s costs to determine the medical expense allocation percentage this percentage is then multiplied by the total monthly fees collected from ilu residents for the year to find the total medical costs allocable to monthly fees revenue this total is then divided by the number of ilu residents to determine the portion of the fees that is allocable to medical_care b the actuarial method according to respondent’s expert mr powell the actuarial method is a procedure based on actuarial projections of longevity and health care utilization for estimating the deductible portion of fees paid_by a taxpayer to a ccrc like the percentage_method the actuarial method initially requires that expenses be allocated between medical_care and nonmedical care the following is a simplified description of the actuarial method used by mr powell and relied on by respondent on brief respondent acknowledges that this description does not detail much of the complexity in actually applying the method the first step in applying the actuarial method is to determine operating_expenses and capital expenses for_the_use_of fixed assets the second step is to estimate the length of time a resident will spend in each level of care although this is normally accomplished using actuarial_tables ccrcs present a complicating factor because survivorship possibilities and the corresponding life expectancies need to be refined by the level of care eg independent living versus assisted living versus skilled nursing care the third step is to combine the 20mr powell is the chairman and ceo of a v powell associates llc a firm of consulting actuaries and accountants mr powell has an undergraduate degree in major statistics from harvard and a master’s degree in actuarial science from georgia state university mr powell was recognized by the court as an expert in actuarial science assumptions about costs of services with the longevity projection to determine the lifetime total costs of care and the lifetime total medical_care costs by applying the lifetime medical_care costs the fourth step uses the contract provision about monthly service fees paid to determine the prepaid medical_care costs the amount of medical_care that is funded before transfer to assisted living or nursing care is the difference between lifetime medical_care costs and the sum of monthly service fees paid this difference is referred to as the prepaid medical_care costs and should be considered deductible under sec_213 the calculation of the portion of the prepaid medical_care costs that can be claimed for the entrance fee and the portion that can be claimed for the total monthly service fees for the year is at the discretion of the taxpayer with the limitation that the actuarial present_value sum of all deductions does not exceed the prepaid medical_care costs c appropriate allocation method the threshold dispute is over which method to use to determine the portion of the monthly service fees that is allocable to medical_care as explained in detail below the percentage_method preferred by petitioners has been accepted by respondent and generally relied upon since at least properly applied the percentage_method provides a reasonable and straightforward approach for determining the portion of monthly service fees that is allocable to medical_care the method provides a direct link between the actual fees paid_by the residents and the medical costs incurred by the ccrc during the taxable_year despite this respondent asserts that the actuarial method is more precise and accurate respondent freely admits that the actuarial method is more complex indeed so complex as to defy full explanation in testimony and on brief both methods involve subjective judgments so neither is immune from differences of opinion we hold under these circumstances that petitioners are not compelled to adopt a new method and we decline respondent’s suggestion that the percentage_method be usurped by the actuarial method as noted above use of the percentage_method has been sanctioned by respondent for over years in revrul_67_185 1967_1_cb_70 revrul_75_302 1975_2_cb_86 and revrul_76_481 1976_2_cb_82 the commissioner addressed similar situations involving the issue of whether the portion of a monthly fee paid_by individuals in connection with their 21we are aware that revenue rulings are not binding on this court or other federal courts 119_tc_157 111_tc_243 however the public has a right to rely on positions taken by the commissioner in published guidance 109_tc_133 ndollar_figure affd 165_f3d_822 11th cir am campaign acad v commissioner 92_tc_1053 89_tc_765 see also revproc_89_14 sec 1989_1_cb_814 taxpayers may rely on published revenue rulings in determining the tax treatment of their own transactions residence at a retirement home under a lifetime care contract was deductible by the individuals as an expense for medical_care under sec_213 subject_to the limitations of the statute in the rulings the taxpayers had entered into agreements with a retirement home under which they became entitled to live in the home and to receive lifetime care that included specified residential accommodations meals and medical_care in exchange for the promise of the lifetime care the taxpayers paid a monthly fee to the homes in revrul_67_185 supra pincite the taxpayers proved that on the basis of the retirement home’s experience a portion of the monthly fee was for costs of providing medical_care medicine and hospitalization the ruling cited the holding in revrul_54_457 1954_2_cb_100 that where a university charges a student a lump-sum fee which includes his education board medical_care etc the portion of the charge which was allocable to medical_care is considered a proper medical_expenses deduction if there is a breakdown showing the amount of the fee allocable to medical_care or such information was readily available to the university id pincite revrul_67_185 supra then stated that the principle in rev rev supra relating to allocation of the fee was equally applicable to its situation revrul_67_185 supra pincite concluded accordingly where the taxpayers a husband and his wife pay a monthly life-care fee to a retirement home and prove that a specific_portion of the fee covers the costs of providing medical_care for them that portion of the fee is deductible by the taxpayers as an expense for medical_care in the year paid subject_to the limitations prescribed in sec_213 of the code in revrul_75_302 supra the taxpayer pursuant to a lifetime care contract with a retirement home was required to pay a lump-sum fee the commissioner ruled that the portion of the lump-sum fee that was properly allocable to the taxpayer’s medical_care was deductible as an expense for medical_care in the year paid subject_to the limitations in sec_213 the facts involved in revrul_76_481 supra are similar to those in revrul_67_185 supra revrul_76_481 supra pincite noted that the fees were calculated without reference to any similar contract with other patients at the institution and was not medical insurance additionally because the home had not been in operation for a sufficient length of time to demonstrate from its own financial experience what portion of the fees was allocable to medical_care of the residents the home used long- term financial information from a comparable retirement home id pincite the home determined that percent of the monthly fee would be used to discharge the home’s obligations to provide medical_care to its residents id 22see also revrul_68_525 1968_2_cb_112 relying on the statement in revrul_67_185 c b the ruling first examined previous rulings discussing the deductible portion of fees paid_by taxpayers for lifetime care from retirement homes id the ruling cited the statement in revrul_67_185 supra quoted above the ruling then addressed the monthly fee issue and stated in addition the portion of the monthly fee percent paid_by the taxpayers that is properly allocable to medical_care is also deductible as an expense for medical_care in the year paid subject_to the limitations prescribed in sec_213 of the code id the ruling also discussed the deductibility of portions of an entrance fee paid_by the taxpayersdollar_figure id 23in other rulings taxpayers have been allowed to deduct specific portions of entrance fees paid to retirement homes subject_to the limitations of sec_213 see revrul_76_481 1976_2_cb_82 percent of entrance fee allocable to medical_care revrul_75_302 1975_2_cb_86 percent of entrance fee allocable to medical_care in 79_tc_313 we held that percent of an entrance fee paid to a retirement home was allocable to medical_care because this percentage was determined to be the cost of providing free days of standard care in a convalescent center for the residents’ lifetimes the commissioner acquiesced in our decision in estate of smith pincite_2_cb_1 none of the above rulings have been revoked or modified and the commissioner has relied on these rulings in issuing private letter rulings regarding the deductible portion of monthly service feesdollar_figure indeed the commissioner in private letter rulings has cited the above revenue rulings and sanctioned use of the percentage_method see eg priv ltr rul date which states in relevant part the proper allocation of medical to total fees may be determined by dividing all directly related medical_expenses by total expenses to the extent that they can be substantiated and are allocable to medical_care facilities medically related expenses may include 24although revrul_76_481 supra was clarified by revrul_93_72 1993_2_cb_77 the clarification does not affect the issue in the instant case it is unclear whether the commissioner has considered the issue of the deductibility of monthly service fees since see revproc_93_43 1993_2_cb_544 stating that no further rulings will be issued on the issue of whether amounts paid for medical_care extending substantially beyond the taxable_year may be deducted under sec_213 see also revproc_99_3 1999_1_cb_103 designating the issue stated in revproc_93_43 supra as an area under extensive study in which rulings or determination letters will not be issued until the service resolves the issue through publication of a revenue_ruling revenue_procedure regulations or otherwise we note that the monthly service fees in this case relate to current medical_care 25see eg priv ltr rul date priv ltr rul date priv ltr rul date priv ltr rul date private letter rulings are not regarded as precedent in this court and may not be relied on by the public sec_6110 alumax inc v commissioner t c pincite n however private letter rulings may be cited to show the practice of the commissioner 452_us_247 ndollar_figure 369_us_672 rauenhorst v commissioner t c pincite n 97_tc_74 n among other items salaries of nurses nurses’ aides orderlies and incidental medication and supplies as well as expenses allocable to the facility such as housekeeping maintenance and utilities a proportionate_share_of_interest on indebtedness real_estate_taxes insurance and depreciation medical_expenses for purposes of the computation of the ratio of medical to total expenses include but are not limited to salaries of the medical center staff incidental medication and supplies the proportionate amount attributable to the provision of medical_care of housekeeping maintenance utilities administrative and marketing costs interest on indebtedness real_estate_taxes and depreciation of the nursing facility there is no requirement in the revenue rulings that taxpayers engage in an actuarial analysis to factor in life expectancy and health care level expectancy on the basis of the residency population of a ccrc to determine estimated lifetime medical_care costs and total costs the rulings focus on the amount of fees paid_by residents to the ccrc during the taxable_year that are properly allocable to medical_care in the year paid and imply that the percentage_method is an appropriate method for taxpayers to use the actuarial method used by respondent’s expert requires estimating total lifetime costs of services and lifetime medical_care costs steps that are not anticipated or required by the revenue rulings additionally the longstanding practice of the commissioner has been to allow use of the percentage_method the commissioner’s guidance provides further justification for our holding that petitioners are not required to use the actuarial method ii burden_of_proof we must now determine which party bears the burden_of_proof as to the factual issues in this case generally the taxpayer bears the burden of establishing the entitlement to any deduction claimed 503_us_79 292_us_435 however in certain circumstances if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 credible_evidence is ‘the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted’ 116_tc_438 quoting h conf rept pincite 1998_3_cb_755 sec_7491 applies only if an individual taxpayer complies with substantiation requirements maintains all required records and cooperates with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491dollar_figure sec_7491 is effective with respect to court proceedings arising in connection with examinations commencing after july continued whether an expense is for medical_care is primarily a question of fact 695_f2d_57 2d cir affg tcmemo_1981_437 42_tc_755 estate of smith v commissioner t c pincite sec_1_213-1 income_tax regs for purposes of this case the factual issues involved are the portions of the monthly service fees allocable to medical_care under the percentage_method and the amounts if any that petitioners are entitled to deduct for mr baker’s use of the pool spa and exercise facilities on brief respondent argues that petitioners have failed to present credible_evidence that they are entitled to the amounts of the medical deductions claimed on their returns for the years in issue and that they did not comply with the substantiation recordkeeping and cooperation requirements of sec_7491 however at trial respondent specifically stated that petitioners had cooperated and maintained records respondent represented to the court that the only issue under sec_7491 was whether petitioners had presented credible_evidence we treat respondent’s representation at trial as a continued internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 respondent has conceded that the examination in this case commenced after date concession that petitioners have satisfied the requirements of sec_7491 the stipulated joint exhibits and petitioners’ exhibits contain detailed financial information including total revenue and expenses figures for village west for the years in issue petitioners rely primarily on the findings of the ad hoc committee of which mr baker was a member with certain adjustments afvw management informed its afvw residents that certified data from the financial records of afvw for the years in issue was provided to the ad hoc committee and that the committee coordinated and worked with management to review and make recommendations regarding the allowable deductions for medical expense this financial information and the ad hoc committee’s report are detailed and contain the revenue and expense figures necessary to calculate petitioners’ medical deductions for the years in issue after discussing this issue with the parties at trial and examining their briefs we interpret petitioners’ position to be that both the ad hoc committee’s findings and the findings resulting from petitioners’ subsequent adjustments are appropriate methods of calculating the appropriate allocation percentage and determining petitioners’ medical deductions after thorough review and critical analysis of the stipulated joint exhibits and petitioners’ exhibits we find that petitioners have submitted credible_evidence ie evidence which after critical analysis is sufficient on which to base a decision sustaining the ad hoc committee’s calculations regarding the portion of the monthly service fees that is allocable to medical_care under the percentage methoddollar_figure accordingly we hold that respondent bears the burden_of_proof regarding the portions of the monthly service fees paid_by petitioners in and that are allocable to medical_care under the percentage methoddollar_figure however with respect to the claimed deductions for medical use of the pool spa and exercise facilities we find that petitioners have not submitted credible_evidence the financial information discussed above as further explained below does not contain specific figures or calculations by mr dalton or afvw relating to expenditures_for the facilities that are sufficient 27see forste v commissioner tcmemo_2003_103 holding that taxpayers produced credible_evidence in the form of draft proposal offers and final settlement agreement that was sufficient to show that a payment was made in settlement of tort or tort-type claim for personal injury 28on brief petitioners argue that respondent’s reliance on mr powell’s report and use of the actuarial method constitutes a new_matter petitioners may be correct especially in light of the fact that any appeal in this case would normally lie to the court_of_appeals for the ninth circuit see eg estate of harper v commissioner tcmemo_2002_121 discussing recent decisions by the court_of_appeals for the ninth circuit regarding burden_of_proof however because we have already held that respondent has the burden_of_proof we need not reach this issue for us to base our decision therefore we conclude that the burden_of_proof does not shift to respondent on this issuedollar_figure iii portion of monthly services fees allocable to medical_care under the percentage_method the parties’ positions regarding the application of the percentage_method are based primarily on the ad hoc committee’s report and the portion of mr powell’s report discussing this method respondent argues that mr powell’s application of the method and the resulting conclusion should be followed if the percentage_method is applied petitioners rely primarily on the ad hoc committee’s findings with certain adjustments contained in a supplemental calculation after discussing this issue with the parties at trial and examining their briefs we interpret petitioners’ position to be that both the ad hoc committee’s findings and the findings resulting from petitioners’ subsequent adjustments are appropriate methods of determining the appropriate allocation percentage petitioners ultimately argue that based on either calculation the appropriate allocation is approximately percent a petitioners’ calculations petitioners generally agree with the approach and financial figures used by the ad hoc committee of which mr baker was a 29petitioners do not argue that respondent raised a new_matter with respect to the disallowance of the claimed deductions for mr baker’s use of the pool spa and exercise facilities member they also presented a supplemental report prepared by mr baker as another means of establishing the appropriate allocation percentage as previously mentioned we interpret their position to be that the allocation percentage is approximately percent under either the ad hoc committee’s calculations or mr baker’s supplemental report in order to complete its calculations regarding the appropriate allocation percentage the ad hoc committee relied on certified data from the financial records of afvw the committee coordinated and worked with afvw’s management in reaching its calculations petitioners have adequately demonstrated to the court how the ad hoc committee used the information provided by afvw management to arrive at its conclusions regarding the appropriate allocation percentage the ad hoc committee calculated an allocation percentage by dividing medical_expenses by total operating costs with specific item adjustments to both figures in calculating total operating costs the committee subtracted interest_expense depreciation and amortization issue cost and noncontract patient expenses from total costs in calculating medical_expenses the committee included snf alu and scu operating_expenses and subtracted out noncontract patient fees and depreciation and amortization allocable to the three facilities the committee then made certain upward adjustments to account for the emergency-pull-cord system food service environmental service utilities and insurance the adjustments for food service and environmental expenses were based on formulas provided by the food service contractor and the environmental service contractor the adjustment for utilities was based on a square-footage method and the adjustment for insurance was based on a ratio- and square- footage methodology the committee ultimately concluded that the allocation percentages were percent and percent for the years and respectively the resident council reported to afvw residents a summary of the ad hoc committee’s findings the resident council explained how the allocation percentage was to be applied provided the same census figures used in the health facility information report and stated what the medical deduction was per resident mr baker testified that the calculations in the supplemental report he prepared were similar to the ad hoc committee’s calculations he testified that his calculations assumed that the fee charged for a medical service approximated the cost of village west’s providing that service mr baker did not explain in detail the adjustments contained in his supplemental report and we are unable to satisfactorily connect his figures to the financial information contained in the record as a result we find the supplemental report to not be helpful and we choose not to rely on it in our analysis accordingly we will examine respondent’s position to determine whether he has shown that the allocation percentages and portions of the monthly service fees allocable to medical_care are different from those calculated by the ad hoc committee b mr powell’s calculations respondent relies on the percentage_method as applied by mr powell although mr powell did not believe that the percentage_method should be used he developed a procedure for generating a percentage for use with the percentage_method mr powell stated that the basic formula would examine the relationship between total costs and amounts allocated to medical_care with adjustments for specific items in his report mr powell stated that because the sum of entrance fees and monthly service fees over the resident’s lifetime is expected to cover the costs of care for residents in a ccrc it is reasonable to assume that the costs of medical_care in the fee structure represent the same proportion or percentage in the total costs mr powell relied on the financial figures in afvw’s health facility information report he did not rely on the financial document mr powell stated that total costs would include departmental cash expenses plus depreciation and interest_expense subtractions would be made for issuance costs associated with debt financing room and board revenues and medicare and hmo billings for noncontract patients in the snf and ancillary services associated with the snf he stated that it is reasonable to subtract medical_expenses not associated with the residents from both the numerator and denominator of the formula additionally the ancillary fees that are paid on a fee-for-service basis and expected reimbursements from medicare and hmo insurance should also be subtracted from both the numerator and denominator because these expenses are not expected to be covered by entrance fees or monthly service fees similar to the ad hoc committee mr powell believed that the expenses for medical_care would include expenses allocated to the alu scu and snf plus a portion of the interest_expense allocable to these facilities the same debt finance costs snf room and board revenues and ancillary services and medicare and hmo billings subtracted from the total costs would also be subtracted from the medical expense in addition ancillary services medicare and hmo billings for residents should be subtracted however mr powell stated that he could not obtain an accurate amount due to a difference between the accrual and cash bases for those revenues 30the scu was completed in date and began operation at that time mr powell did not allocate any medical_expenses to the scu for the following chart prepared by mr powell reflects his calculations for operating_expenses source for amount dollar_figure big_number big_number big_number total operating_expenses for afvw including depreciation and interest_expense issuance costs associated with debt financing snf room and board revenues for noncontract patients snf ancillary services medicare and hmo billings for noncontract patients big_number total for denominator medical_expenses source for amount dollar_figure big_number big_number big_number big_number big_number operating_expenses allocated to snf operating_expenses allocated to alu percent of interest_expenses to snf dollar_figure percent of interest_expenses to alu snf room and board revenues for noncontract patients snf ancillary services medicare and hmo billings for noncontract patients ancillary services medicare and hmo billings for residents not included big_number total for numerator for the percentage i sec_21 percent dollar_figure dollar_figure 1we note that the total of the medical_expenses is dollar_figure not dollar_figure as listed in mr powell’s report 2we note that application of the corrected medical expense figure still produces a percentage of percent the following chart prepared by mr powell reflects his calculations for operating_expenses source for amount dollar_figure big_number big_number big_number total operating_expenses for afvw including depreciation and interest_expense issuance costs associated with debt financing snf room and board revenues for noncontract patients snf ancillary services medicare and hmo billings for noncontract patients big_number total for denominator medical_expenses source for amount dollar_figure big_number big_number big_number big_number big_number big_number big_number operating_expenses allocated to snf operating_expenses allocated to alu operating_expenses allocated to scu percent of interest_expenses to snf dollar_figure percent of interest_expenses to alu dollar_figure percent of interest_expenses to scu snf room and board revenues for noncontract patients snf ancillary services medicare and hmo billings for noncontract patients ancillary services medicare and hmo billings for residents not included big_number total for numerator for the percentage i sec_28 percent dollar_figure dollar_figure to complete his procedure mr powell chose to apply the percentages to the total monthly service fees that petitioners paid to village west as previously mentioned petitioners’ monthly service fees were dollar_figure and dollar_figure for and respectively thus mr powell calculated that petitioners were entitled to deductions before application of the 5-percent floor of dollar_figure and dollar_figure c analysis of parties’ positions our approach in this case is to examine the ad hoc committee’s calculations regarding the appropriate allocation percentage in light of respondent’s allegations of error which are primarily based on mr powell’s calculations his testimony and the testimony of mr daltondollar_figure in order to accomplish this task we will address the portions of the committee’s calculations that respondent claims are inaccurate because respondent relies on mr powell’s application of the percentage_method we generally compare this approach with that used by the ad hoc committee the ad hoc committee computed the denominator by starting with total costs and subtracting total interest_expense total depreciation and amortization total issue cost and total noncontract patient expense mr powell did not subtract total interest_expense and total depreciation and amortization 31calculated a sec_21 percent of x dollar_figure 32calculated a sec_28 percent of x dollar_figure 33we note that to the extent respondent has not challenged certain assumptions by the ad hoc committee we treat these as concessions by respondent and express no opinion as to the validity or accuracy of the assumptions however mr powell did subtract snf ancillary services medicare and hmo billings for noncontract patients the ad hoc committee calculated medical_expenses by first calculating the sum of snf alu and scu operating_expenses expenses related to the emergency-pull-cord system and certain adjustments related to food service environmental service utilities and insurance it then subtracted noncontract patient fees for the snf alu and scu and depreciation and amortization allocable to the snf alu and scudollar_figure in addition to including operating_expenses of the snf alu and scu mr powell included interest_expense allocable to the snf and alu he did not include an expense for the emergency-pull-cord system or adjustments for food service environmental service utilities or insurance mr powell did not subtract either noncontract patient fees for the alu and scu or depreciation and amortization of the snf alu and scu however he did subtract snf ancillary services medicare and hmo billings for noncontract patients the ad hoc committee and mr powell used slightly different financial figures in their reports 34in the health facility information report expenses related to depreciation are included in the medical_expenses allocable to the snf alu and scu allocations for amortization of debt issue cost amortization of preopening cost and interest_expense are not included appropriate financial information to use the ad hoc committee and mr powell both relied primarily on the financial information for and that was contained in the health facility information report for revenues and expenses the committee relied on the financial document that should have been included in the report there are minor differences between the figures presented in the financial document and the report respondent has not argued that the financial information used by the ad hoc committee is inaccurate or unreliable and mr powell acknowledges in his report that the financial document was based on actual results for that year with respect to the explanation of expense allocation assumptions by afvw mr powell stated that he reviewed the assumptions and relied on afvw’s management’s judgment because he believed the final results were reasonable accordingly we proceed under the assumption that the financial figures and expense allocation assumptions contained in the health facility information report are appropriate with the exception that revenue and expense figures for should be based on the financial document interest_expense and depreciation and amortization in calculating total costs the ad hoc committee subtracted interest_expenses and depreciation and amortization in calculating allocable medical costs the committee also subtracted interest_expense and depreciation and amortization allocable to the snf alu and scu mr powell included both interest_expense and depreciation and amortization in his calculations mr powell testified that it was not technically accurate to subtract depreciation and interest_expense from total costs and medical_expenses he explained that entrance fees and monthly service fees are used to cover the total costs of afvw which includes capital costs therefore he felt that excluding these two items from total costs would distort the allocation percentages petitioners argue that under the percentage_method only operating_expenses are included in the denominator of the equation they claim that interest should not be included because it is simply the cost of borrowing capital to fund the investment in village west and does not represent an operating expense petitioners claim that depreciation and amortization are not operating_expenses because they represent the initial capital costs of investing in plant and equipment under the percentage_method the medical_expenses of the ccrc are calculated and then compared to all the expenses of the community to determine the appropriate percentage of expenses allocable to medical_care in applying the percentage_method in this case both the numerator and denominator in the equation should include interest_expenses and depreciation and amortization because the evidence in the record indicates that village west offered a nursing care arrangement where the monthly service fees for the years in issue were intended to cover all expenses related to afvw residents neither the residence agreement nor the financial information submitted by the parties indicates whether the entrance fees or monthly service fees are allocated to specific costs or what that allocation is thus the denominator in this case should be based on the total costs of the ccrc which necessarily includes costs for these two items it is also logical to include interest_expense and depreciation and amortization costs related to medical facilities when other expenditures relating to the operation of those facilities eg utilities food services health services are included therefore we assume for purposes of this case that the monthly service fees are applied equally to all expenses including interest_expense and depreciation and amortization accordingly we agree with respondent and mr powell that in this case interest_expense and depreciation and amortization should be included in both the numerator and denominatordollar_figure 35the scu was placed_in_service in date and started operation at that time accordingly in calculating the interest_expense allocable to the scu for we include half the amount that would have been allocable had the facility been in operation for the entire year emergency-pull-cord system and other adjustments the ad hoc committee made upward adjustments to the medical expense figures to account for the emergency-pull-cord system and food service environmental service utilities and insurance figures that it felt were not adequately reflected in afvw’s financial records the committee’s calculations for the emergency-pull-cord system are based on mr dalton’s calculation contained in the health facility information report respondent’s general argument on this issue is that mr powell’s calculations should be followed however mr powell did not specifically discuss the emergency-pull-cord system or other adjustments either in his report or during trial respondent’s only specific argument is contained in his reply brief wherein he states that although it is petitioners’ contention that the pull cord was not included as a medical expense mr dalton testified the pull cord system became an indirect_cost mr dalton prepared the allocation worksheet for the emergency-pull-cord system he testified that there is a pull- cord system in all ilus so that in case of an emergency a resident can pull the cord connected to the front desk and village west can provide a crisis nurse within a number of minutes mr dalton testified that there were seven or eight persons who worked at the front desk and that although other services were provided by front desk staff one of the main functions was to address the emergency-pull-cord system in making the allocation mr dalton assumed that the allocable cost of front desk staff to monitor the system would be an average hourly rate for one person for hours a day for days a year mr dalton explained that the expenditures_for the system are not set out in a specific account but are charged to a general ledger account specifically he testified that the payroll and benefits for a person monitoring the system would be found under the resident services expense category which includes certain expenses related to the staffing of the front desk after reviewing the financial information and the ad hoc committee’s report we find that no amount from the resident services expense account other than the committee’s allocation for the pull-cord system was included by either mr powell or the committee in their medical expense calculations respondent does not challenge the amount of the allocation by mr dalton for medical_expenses associated with the emergency-pull-cord system and we find the calculation to be reasonable based on the evidence in the record because respondent has not raised any other arguments on this issue or specifically argued or presented adequate evidence that the other upward adjustments are inappropriate we accept the allocations to the pull-cord system and the other adjustments made by the ad hoc committee snf ancillary services medicare and hmo billings and alu and scu noncontract patient fees in his calculations mr powell excluded from both total costs and medical costs expenses for snf ancillary services medicare and hmo billings for afvw residents and noncontract patients and alu and scu noncontract patient fees however mr powell stated that he could not obtain an accurate amount of snf ancillary services medicare and hmo billings for afvw residents and therefore he did not exclude any amount in his calculations respondent has not specifically argued or provided any amount that we should exclude for snf ancillary service medicare and hmo billings for afvw residents accordingly we need only address the remaining items as they relate to whether expenses related to noncontract patients should be excluded from total costs and medical_expenses both the ad hoc committee and mr powell subtracted noncontract patient fees related to the snf from total costs and medical costs the committee also subtracted noncontract patient fees related to the alu and scu after reviewing mr powell’s reasoning and respondent’s arguments discussed in further detail below with respect to expenses and reimbursements related to noncontract patients we infer that this was an oversight on the part of mr powell and the committee’s position on this issue is not being challenged accordingly the noncontract patient fees related to the snf alu and scu should all be excluded from total costs and medical_expenses in his report mr powell states that it is reasonable to subtract snf ancillary service medicare and hmo billings from total costs and medical_expenses respondent argues that the entrance fees and monthly service fees are expected to cover the costs of care for residents of a ccrc and therefore it is reasonable to subtract expenses not expected to be covered by the fees respondent contends that ancillary services that are paid on a fee-for-service basis and expected reimbursements from medicare and hmo insurance are expenses not covered by the entrance fees and monthly service fees at trial mr dalton testified that if medical_care was covered by insurance then the fees were charged directly to the insurance_company and charged to an expense account if payment was received from medicare or an hmo insurance_company the payments were credited to a revenue account we agree with respondent on this issue our understanding of the facts of this case is that the monthly service fees are paid to cover costs related to afvw residents the ad hoc committee allocated snf alu and scu expenses to medical_care however these facilities are also used by noncontract patients the noncontract patients are charged fees for use of the facilities and petitioner has not disputed that noncontract patients also pay for certain services on a fee-for-service basis additionally afvw can receive reimbursement from medicare and hmo insurance for care given to noncontract patients these fee-for-service and reimbursement proceeds are included as revenue in afvw’s books although these proceeds are not used specifically to offset expenses in the noncontract patient expense accounts the revenue relates to care given to noncontract patients in the snf alu and scu and we believe that the expenses of these facilities should be reduced to accurately reflect the portion of the monthly service fees paid for care of afvw residents in substance this treatment is consistent with the subtraction of snf alu and scu noncontract patient fees from total costs and medical_expenses we have reviewed the figures used by mr powell and find them consistent with afvw’s financial information and acceptable for purposes of this calculationdollar_figure d the court’s application of the percentage_method mr dalton and the ad hoc committee applied the allocation percentage to a weighted average of monthly service fees paid_by 36we are unable to derive the amount for for snf ancillary services medicare and hmo billings for noncontract patients from the financial document that should have been included in the health facility information report therefore like mr powell we rely on the information contained in the report occupants of ilus mr dalton’s calculations provide a deduction per residence while the ad hoc committee’s calculations are per resident mr powell applied the percentage based on the actual monthly service fees paid_by petitioners and calculated an allocable amount per residencedollar_figure although respondent states that mr powell’s application of the percentage methodology is correct respondent argues that a weighted average should be used because it provides some consistency among ilu residents and is fair and objective petitioners argue that the allocation percentages should be applied to the actual fees they paid we believe that the more appropriate application of the percentage_method is to allocate to each resident the same amount for purposes of determining the appropriate medical deduction related to the payment of monthly service fees if we accepted petitioners’ approach single residents and residents of double- occupancy ilus that are larger than the average ilu and thus pay higher monthly service fees would get a larger medical_expense_deduction based solely on the number of occupants of the ilu or the square footage of the unit we fail to see the relationship between the health care expenses of residents and the size and 37this application of the percentage_method appears at odds with a statement in the section of mr powell’s report providing an overview and criteria for the evaluation of the different methods in his report mr powell states that similar residents have the same expected health care usage and thus should receive the same deduction regardless of the size of their accommodations or the fees they pay cost of their ilus accordingly we hold that the allocation percentage must be applied based on the number of residents and the average weighted monthly service fees or weighted annual service fees in the case of residents living in ilus for the entire year on the basis of the undisputed assumptions by afvw and our findings above we have calculated the amounts allocable to ilu residents of village west for medical_care related to their monthly service fees our calculations show that the amounts of dollar_figure and dollar_figure paid_by petitioners as service fees for and respectively were for medical_care the details of our calculations are contained in the attached appendix iv deductions for use of pool spa and exercise facilities petitioners claim that they are entitled to deductions for mr baker’s use of the pool spa and exercise facilities because the use of the facilities was necessary to alleviate his chronic illnesses and a portion of the monthly service fees is properly allocable to the operation and maintenance of these facilities respondent argues that no deductions are allowable because mr baker’s use of the facilities was personal in nature any expense related to use of the facilities would otherwise have been incurred by afvw residents and the methodology used by petitioners to allocate a portion of the monthly service fees to the operation and maintenance of the facilities is flawed and should be disregarded deductions for expenditures_for medical_care are confined strictly to expenses_incurred primarily for the prevention or alleviation of a physical or mental defect or illness 71_tc_644 sec_1_213-1 income_tax regs an expenditure which is merely beneficial to the general health of an individual such as an expenditure for a vacation is not an expenditure for medical_care sec_1 e ii income_tax regs an important condition that must be satisfied for the claim to succeed is whether the expenditure would have been made even if there had been no illness 62_tc_813 lepson v commissioner tcmemo_1982_304 petitioners introduced a calculation by mr baker for allocating a portion of the monthly service fees to the cost of providing the facilities mr baker applied varying allocation percentages to gross expense figures from eight different expense categories to arrive at a total allocation amount he then divided this amount by the number of occupied ilus in and to arrive at an allocation amount per residence petitioners did not explain or introduce credible_evidence how mr baker arrived at the specific allocation percentages for each expense category or the relevance of those specific categories although we are permitted in certain circumstances to estimate a deductible amount 39_f2d_540 2d cir we can only do so when the taxpayer provides evidence sufficient to establish a rational basis upon which an estimate can be made 85_tc_731 in this case even assuming that all other requirements for deductibility under sec_213 have been established petitioners have failed to provide evidence upon which we can make a rational estimate additionally we note that the facilities were available for recreational use by petitioners and their family and petitioners have failed to establish what portion of mr baker’s use was for medical purposes accordingly we hold that petitioners are not entitled to deductions for mr baker’s use of the pool spa and exercise facilities contentions we have not addressed are moot irrelevant or meritless to reflect the foregoing decision will be entered under rule appendix i total costs amount total expenses issue cost snf noncontract patient fees alu noncontract patient fees scu noncontract patient fees snf ancillary services medicare and hmo billings for noncontract patients dollar_figure big_number big_number big_number big_number big_number total costs big_number medical_expenses amount snf operating_expenses alu and scu operating_expenses emergency pull-cord system food service adjustment environmental service adjustment utilities adjustment insurance adjustment interest_expense for snf interest_expense for alu interest_expense for scu snf noncontract patient fees alu noncontract patient fees scu noncontract patient fees snf ancillary services medicare and hmo billings for noncontract patients medical_expenses dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number medical_expenses divided by total costs equals an allocation percentage of dollar_figure percent the number of ilu residents was and they paid a total annual service fee of dollar_figure or an average of dollar_figure applying the allocation percentage of dollar_figure percent to the weighted average annual service fee of dollar_figure results in a medical_care allocation of dollar_figure per resident ii total costs amount total expenses issue cost snf noncontract patient fees alu noncontract patient fees scu noncontract patient fees snf ancillary services medicare and hmo billings for noncontract patients dollar_figure big_number big_number big_number big_number big_number total costs big_number medical_expenses amount snf operating_expenses alu and scu operating_expenses emergency pull-cord system utilities adjustment interest_expense for snf interest_expense for alu interest_expense for scu snf noncontract patient fees alu noncontract patient fees scu noncontract patient fees snf ancillary services medicare and hmo billings for noncontract patients medical_expenses dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number medical_expenses divided by total costs equals an allocation percentage of dollar_figure percent the number of ilu residents wa sec_591 and they paid a total annual service fee of dollar_figure or an average of dollar_figure applying the allocation percentage of dollar_figure percent to the weighted average annual service fee of dollar_figure results in a medical_care allocation of dollar_figure per resident
